Title: From Alexander Hamilton to James Madison, [11 May 1788]
From: Hamilton, Alexander
To: Madison, James


[New York, May 11, 1788]
My Dr Sir
I believe I am in your debt a letter or two, which is owing to my occupations in relation to the elections &c.
These are now over in this state, but the result is not known. All depends upon Albany where both sides claim the victory. Our doubts will not be removed till the latter end of the month. I hope your expectations of Virginia have not diminished.

Respecting the first volume of Publius I have executed your commands. The books have been sent addressed to the care of Governor Randall. The second we are informed will be out in the course of a week, & an equal number shall be forwarded.
Inclosed is a letter committed to my care by a Mr. Van der Kemp which I forward with pleasure
Believe me with great attachment   Yrs.
A Hamilton
